DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10-13, 23-25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “linear motion of the respective front or rear leg” in lines 5-6.  It is unclear if the front or rear legs actually move in a linear motion, or any motion at all.  It appears that it is actually the front and rear struts that move in a linear motion and cause rotation in the gears.  Clarification is required.
Claim 10 recites “the belt” in lines 2, 4 and 6.  It is unclear which belt is being referred to in this instance as two have previously been recited (on one each respective leg pair, as per claim 7).  Clarification is required.
Claim 11 recites “each cross brace of the respective leg pair” in lines 2-3.  Due to the wording on the limitation (specifically the word “each”), it is unclear how many cross braces there are on each respective leg pair.  For examination purposes, there is assumed to only be one on each leg pair.  Clarification is required.
Claim 11 recites “the belt” in lines 8 and 10.  It is unclear which belt is being referred to in this instance as two have previously been recited (on one each respective leg pair, as per claim 7).  Clarification is required.
Claim 11 recites “the cross brace” in lines 9 and 12.  It is unclear which cross brace is being referred to in this instance as at least two have previously been recited (as per lines 1-3 of the claim).  Clarification is required.
Claim 13 recites “the front sprocket” in line 1.  It is unclear which front sprocket is being referred to in this instance since two have previously been recited (one on each leg pair, as per lines 1-4 of claim 7).  Clarification is required.
Claim 13 recites “the front circular gear” in lines 1-2.  It is unclear which front circular gear is being referred to in this instance since two have previously been recited (one on each leg pair, as per claim 3).  Clarification is required.
Claim 13 recites “the rear sprocket” in line 4.  It is unclear which rear sprocket is being referred to in this instance since two have previously been recited (one on each leg pair, as per lines 1-2 and 5-6 of claim 7).  Clarification is required.
Claim 13 recites “the rear circular gear” in line 4.  It is unclear which rear circular gear is being referred to in this instance since two have previously been recited (one on each leg pair, as per claim 3).  Clarification is required.
Claim 23 recites “the front and rear circular gears” in lines 2-3 and 3-4.  It is unclear exactly which front and rear circular gears are being referred to in this instance since two of each have previously been recited (one on each leg pair, as per claim 20).  Clarification is required.
Claim 24 recites “the connection element” in line 1.  It is unclear exactly which connection element is being referred to in this instance since two of each have previously been recited (one on each leg pair, as per claim 21).  Clarification is required.
Claim 24 recites “the belt” in lines 5, 7 and 9.  It is unclear which belt is being referred to in this instance as two have previously been recited (on one each respective leg pair, as per lines 1-3 of the claim).  Clarification is required.
Claim 25 recites “the connection element” in line 1.  It is unclear exactly which connection element is being referred to in this instance since two of each have previously been recited (one on each leg pair, as per claim 21).  Clarification is required.
	Claim 27 recites “rotating a rotating element…in response to motion of the respective strut” in lines 2-4, yet then recites “translating the rotation of the rotating element to corresponding linear motion of the respective strut” in lines 6-7.  It is unclear how the rotating element rotates in response to motion of the strut but then also causes corresponding linear motion of the strut.  It seems that either the strut or the rotating element has to move first and cause motion of the other, and that they both can’t cause motion of each other simultaneously.  Clarification is required.  

Allowable Subject Matter
Claims 1, 3-9, 14-22 and 26 are allowed.
Claims 2, 10-13, 23-25 and 27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments, see pages labelled 16-23 in Remarks, filed 6/30/2022, with respect to claims 1, 20 and 27 in view of the Brodie and Richard references have been fully considered and are persuasive.  These rejections of have been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636